IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-34,079-02


                      EX PARTE CALVIN CHARLES DOBY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 659069-B IN THE 179TH JUDICIAL DISTRICT COURT
                               OF HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to imprisonment for life. The Fourteenth Court of Appeals affirmed his conviction.

Doby v. State, No. 14-93-00930-CR (Tex. App.—Houston [14th Dist.] Sept. 14, 1995)(not

designated for publication).

        On March 27, 2018, the trial court signed findings of fact and conclusions of law finding that

Applicant has not proven that he is actually innocent. Conclusion of Law number three erroneously

stated that the application is a subsequent application and should be dismissed. This Court does not
                                                                                                  2

adopt that finding, but based on the trial court’s other findings of fact and conclusions of law, we

deny relief.

Filed: September 12, 2018

Do not publish.